     Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 1 of 19 PageID: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               : CRIMINAL COMPLAINT
                                       :
v.                                     : Hon. Lois H. Goodman
                                       :
RANA SHARIF,                           : Mag. No. 20-5013
AWAISE DAR,                            :
SHAMSHER FAROOQ,                       :
HABIB MAJID,                           :
NAVEED ARIF,                           :
ALI ABBAS, and                         :
ERM AYAZ                               :


     I, Brian Macdonald, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                              SEE ATTACHMENT A

      I further state that I am a Postal Inspector for the United States Postal
Inspection Service, and that this complaint is based on the following facts:

                              SEE ATTACHMENT B

continued on the attached page and made a part hereof:


                                             s/ Brian Macdonald
                                            Brian Macdonald
                                            Postal Inspector
                                            United States Postal
                                            Inspection Service

Inspector Macdonald attested to this Complaint
by telephone pursuant to F.R.C.P. 4.1(b)(2)(A)

July 2nd, 2020 at    11:25 a.m.             at    District of New Jersey


HONORABLE LOIS H. GOODMAN
UNITED STATES MAGISTRATE JUDGE              Signature of Judicial Officer
   Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 2 of 19 PageID: 2




                               ATTACHMENT A

                                  Count One
                      (Conspiracy to Commit Bank Fraud)

      From at least as early as March 2018 through in or around April 2020, in
the District of New Jersey, and elsewhere, the defendants,

                                RANA SHARIF,
                                AWAISE DAR,
                             SHAMSHER FAROOQ,
                                HABIB MAJID,
                                NAVEED ARIF,
                               ALI ABBAS, and
                                 ERM AYAZ,

did knowingly and intentionally conspire and agree with each other and others
to execute a scheme and artifice to defraud financial institutions, as defined in
Title 18, United States Code, Section 20, whose deposits were insured by the
Federal Deposit Insurance Corporation, and to obtain monies, funds, assets, and
other property owned by and under the custody and control of such financial
institutions, by means of materially false and fraudulent pretenses,
representations, and promises, contrary to Title 18, United States Code, Section
1344.

      In violation of Title 18, United States Code, Section 1349.




                                        2
     Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 3 of 19 PageID: 3




                                ATTACHMENT B

       I, Brian Macdonald, am a Postal Inspector with the United States Postal
Inspection Service (“USPIS”). I have knowledge about the facts set forth below
from my involvement in the investigation, my review of reports, documents,
pictures, videos, witness interviews, and discussions with other law enforcement
officers.   Because this affidavit is submitted for the limited purpose of
establishing probable cause, I have not set forth each and every fact that I know
concerning this investigation.      All statements described in this criminal
complaint are set forth in substance and in part. In addition, where I assert that
an event took place on a particular date, I am asserting that it took place on or
about the date alleged.

I.     RELEVANT INDIVIDUALS AND ENTITIES

       1.    At various times relevant to this criminal complaint:

           a.    Defendant RANA SHARIF (“SHARIF”) resided in or around
Dearborn Heights, Michigan.

           b.    Defendant AWAISE DAR (“DAR”) resided in or around
Dearborn, Michigan.

           c.    Defendant SHAMSHER FAROOQ (“FAROOQ”) resided in or
around Dearborn, Michigan.

           d.    Defendant HABIB MAJID (“MAJID”) resided in or around
North Brunswick, New Jersey.

            e.   Defendant NAVEED ARIF (“ARIF”) resided in or around
Port Reading, New Jersey.

            f.    Defendant ALI ABBAS (“ABBAS”) resided in or around
Carteret, New Jersey.

             g.    Defendant ERM AYAZ (“AYAZ”) resided in or around Bayside,
New York.

            h.     “Victim Bank 1,” “Victim Bank 2,” “Victim Bank 3,” and
“Victim Bank 4” (collectively, the “Victim Banks”), were “financial institutions,”
as that term is defined in Title 18, United States Code, Section 20, and offered,
among other things, business checking and debit accounts to commercial
businesses.




                                        3
      Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 4 of 19 PageID: 4




             i.    “Merchant Processor 1” and “Merchant Processor 2” were
credit and debit card processing companies that provided businesses the
equipment (e.g., point-of-sale terminals) to accept electronic payments without
the need for cash.

II.     OVERVIEW OF THE CONSPIRACY

      2.     Beginning at least as early as March 2018 through in or about April
2020, defendants SHARIF, DAR, FAROOQ, MAJID, ARIF, ABBAS, AYAZ, and
others (collectively, the “Criminal Organization”) conspired with each other and
others to defraud, and did defraud, multiple banks whose deposits were insured
by the Federal Deposit Insurance Corporation (FDIC). To accomplish its
unlawful objectives, members of the Criminal Organization established bank
accounts at retail banks and merchant processing accounts. Approximately two
to three months after establishing these accounts, members of the Criminal
Organization engaged in the following activities in furtherance of the conspiracy:

           a.    issued checks payable to shell companies associated with the
Criminal Organization with no legitimate business activities, knowing that the
accounts had insufficient funds, thus taking advantage of the temporary float; 1

            b.    conducted numerous fraudulent credit card and debit card
transactions between shell companies to fraudulently credit payee accounts and
fraudulently overdraw payor accounts; and/or

            c.    used these shell companies to execute temporary refund
credits, commonly referred to as “charge-backs,” to checking accounts
associated with the Criminal Organization, where no prior legitimate transaction
had occurred.

      3.    In each one of these instances, members of the Criminal
Organization withdrew the “existing” funds (through ATMs or bank tellers) that
Victim Banks and/or merchant processors had credited to the payee bank
accounts at the time of the fraudulent transaction. Because members of the

1 “Float” is money within the banking system that is briefly counted twice (between two to three
days) due to time gaps in the clearing of a deposit or withdrawal. For instance, in the context of
checks, a bank sometimes immediately credits the account of the check payee as soon as a check
is deposited. However, it takes time for the check to clear the payor’s bank account. Until the
check clears the account on which it is drawn, the payable amount of the check is recorded in
two different places, appearing in the both the recipient’s and payor’s bank accounts. As
described herein, the same concept was at play here, both with checks issued from the Criminal
Organization’s accounts, and in the context of electronic payments executed through merchant
processors. With respect to the latter, the timing in which payee accounts were credited allowed
the Criminal Organization to withdraw funds credited to a payee bank account before the
transaction cleared, and before the Victim Banks could determine that the transaction was
fraudulent.


                                                4
    Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 5 of 19 PageID: 5




Criminal Organization withdrew the credited funds from the payee accounts
before the Victim Banks could recognize the fraudulent transactions, the Victim
Banks and merchant processors were left with substantial losses. Indeed, the
investigation has identified approximately 200 bank accounts and 75 merchant
credit card processing accounts used to facilitate the schemes. The Criminal
Organization’s unlawful activities have caused an aggregate loss to Victim Banks
and merchant processing companies exceeding $3.5 million dollars.

       4.    Based on my training and experience and what I have learned
throughout this investigation, there is probable cause to believe that defendants
SHARIF, DAR, FAROOQ, MAJID, ARIF, ABBAS, AYAZ, and others agreed to
and did engage in the conspiracy. As described herein, the investigation
revealed, among other things, the following: (1) members of the Criminal
Organization opened multiple shell companies around the same time frame,
between 2018 through 2020; (2) some of these accounts were opened with
synthetic identities and controlled by common coconspirators; (3) common
coconspirators conducted numerous transactions between the shell companies
for no legitimate business purpose; and (4) common coconspirators issued
multiple fraudulent refund credits between the shell companies without any
prior purchase. 2

       5.    Law enforcement’s investigation has revealed that the Criminal
Organization used the accounts described below, as well as other accounts
identified during the investigation, to conduct two schemes: (1) to move monies
through shell companies to take advantage of payee accounts being immediately
credited after fraudulent transactions; and (2) to credit fraudulent refunds to
accounts of shell companies when there was no prior legitimate purchase of
goods or services. The investigation has revealed evidence demonstrating that
the defendants and others engaged in both schemes.

      6.    For purposes of establishing probable cause to believe that the
defendants agreed to and did participate in the conspiracy charged in this
criminal complaint, Sections III and IV, below, outline six illustrative, non-
exhaustive examples of fraudulent transactions, in which the defendants
engaged, and which demonstrate the Criminal Organization’s execution of the
fraudulent schemes described above.




2 A synthetic identity is the combination of valid personally identifiable information (PII), like
valid social security numbers (SSNs), with accompanying false PII, such as names and dates of
births. The investigation revealed that many of the accounts opened in furtherance of the
conspiracy were opened using synthetic identities.


                                                5
       Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 6 of 19 PageID: 6




III.     FRAUDULENT TRANSACTIONS TO CAPITALIZE ON THE FLOAT

       7.    Based on my training and experience and the investigation to date,
there is probable cause to believe that the entities described herein—including,
but not limited to, Shama Catering, MS Car Repair, Reddy Catering, Lahore
Fashion Valley, Syed Clothing, Mani Hookah, Michigan Cellphone, Shalimar
BBQ and Curry House, Fashium Apparels—were fraudulent shell companies
established in furtherance of the conspiracy and which had no legitimate
business purpose. Indeed, the investigation has revealed the following facts,
described in more detail below, demonstrating that these entities were shams
and had no legitimate purpose: (1) the bank accounts associated with those
companies were controlled by individuals other than the listed account holders;
(2) the companies did not have a bona fide place of business; (3) the associated
bank accounts were involved in numerous transactions and for large sums of
money in a short period of time; (4) many of the associated accounts were opened
using synthetic identities; and (5) most of the accounts were overdrawn,
resulting in millions of dollars in losses to financial institutions.

         A.     Example 1 – Accounts Held at Victim Bank 1 Controlled by
                Defendants ABBAS, SHARIF, and DAR

      8.     On or about August 2, 2019, at a branch of Victim Bank 1 located
in or around Holmesburg, Pennsylvania, four business bank accounts were
opened in the names of “Shama Catering” and “MS Car Repair.” Although the
accounts were opened in the name of an account holder named Mohammad
Shafique, 3 the investigation revealed that these accounts were actually
controlled by defendant ABBAS (hereafter, the “Shafique Accounts”). 4

       9.   Approximately three months after the Shafique Accounts were
opened, these accounts were fraudulently debited, over a two-day period,
approximately 47 times for approximately $312,418. Specifically, between on or
about November 9, 2019 and November 10, 2019, the Shafique Accounts,
through Merchant Processor 1, were debited by two other bank accounts
identified as shell entities associated with the Criminal Organization, named
“Reddy Catering” (hereafter, the “Reddy Catering VB1 Account”) and “Lahore
3   The investigation revealed that Mohammad Shafique is a synthetic identity.

4 On or about November 12, 2019, security cameras at Victim Bank 1’s branch in Jersey City,

New Jersey captured ABBAS, via ATM, accessing and withdrawing funds from the Shama
Catering and MS Car Repair accounts. Notably, the Shama Catering and MS Car Repair bank
account paperwork listed the same United Postal Service (“UPS”) box as their business address.
UPS records revealed that the box was leased to the synthetic identity Mohammad Shafique.
UPS records also show that the passport provided for identification—purported to be Shafique—
had a photograph of ABBAS. Moreover, that passport photograph matched the physical
appearance of ABBAS’s New Jersey driver’s license photograph and the individual captured in
the ATM security camera footage.


                                                6
   Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 7 of 19 PageID: 7




Fashion Valley” (hereafter, the “Lahore Fashion Account”). Defendants SHARIF
and DAR then caused the money credited to the Lahore Fashion Account and
the Reddy Catering VB1 Account to be transferred—through wire transfers,
checks, and cash deposits and withdrawals—into a bank account held and
controlled by defendant SHARIF at another third-party financial institution
(hereafter, “the SHARIF Account”). Indeed, all of the funds—more than
$310,000—from the 47 transactions debited from the Shafique Accounts and
credited to either the Lahore Fashion Account or the Reddy Catering VB1
Account ultimately were deposited into the SHARIF Account. The investigation
has revealed that once the payments had been credited to the SHARIF Account,
defendants DAR or SHARIF immediately withdrew the funds from the SHARIF
Account through ATMs, bank tellers, online transactions, and cashier’s and
business checks payable to other shell companies associated with the Criminal
Organization. Defendants DAR or SHARIF did so before Victim Bank 1 and
Merchant Processor 1 could determine that the transactions were fraudulent.

       10.    Indeed, on or about November 13, 2019, the third-party financial
institution’s security cameras captured defendants DAR and SHARIF together
at a branch located in or around Dearborn, Michigan. The security cameras
captured defendants DAR and SHARIF withdrawing approximately $85,000
from the SHARIF Account. Based on the security camera footage, the timing of
the withdrawals (three to four days after the 47 debit transactions from the
Shafique Accounts had been executed), and other information described herein,
there is probable cause to believe that defendants SHARIF and DAR withdrew
$85,000 from the SHARIF Account that had been fraudulently credited initially
to the Lahore Fashion Account and the Reddy Catering VB1 Account, and
ultimately transferred to the SHARIF Account.

      11.    There is probable cause to believe that these transactions were not
the result of actual services rendered or goods provided, but were instead the
product of sham, fraudulent transactions executed in furtherance of the
Criminal Organization’s unlawful objects. Specifically, the investigation has
revealed that the Shafique Accounts (1) were opened with a synthetic identity,
and (2) exhibited an unusual amount of transaction activity in a short period of
time without the funding to support the transactions. Moreover, during the
investigation, law enforcement has identified no actual commercial business
conducted by Shama Catering, MS Car Repair, Lahore Fashion Valley, or Reddy
Catering, further demonstrating that these are all sham entities created in
furtherance of the conspiracy’s fraudulent activities.

      12.      As a result of the fraudulent transactions described herein, the
Shafique Accounts ultimately were overdrawn by hundreds of thousands of
dollars, resulting in a total loss to Victim Bank 1 of approximately $305,225.




                                       7
   Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 8 of 19 PageID: 8




   B. Example 2 – Accounts Held at Victim Bank 2 Controlled by
      Defendants SHARIF and DAR

       13.    On or about October 2, 2019, at a branch of Victim Bank 2 located
in or around Sun Valley, California, three other checking accounts were opened
in the name of Reddy Catering (collectively, “Reddy Catering VB2 Accounts”).
Similar to the Reddy Catering VB1 Account described in Section III.A, above, all
debit and credit cards for the account were issued in another account holder’s
name but were controlled in fact by defendants SHARIF and DAR. Indeed, on
or about November 15, 2019, an ATM security camera from a Victim Bank 2
branch in or around Garden City, Michigan, captured defendant DAR depositing
approximately $7,000 into one of the Reddy Catering VB2 Accounts using an
associated debit card. On the same day, approximately $7,000 was debited from
the same account via online transfer.

      14.     Approximately three days later, on or about November 18, 2019,
at a branch of Victim Bank 2 located in or around Dearborn, Michigan, security
cameras captured defendant DAR depositing approximately $5,000 into one of
the Reddy Catering VB2 Accounts. Additionally, a Victim Bank 2 ATM security
camera captured defendant DAR driving a Silver Chevy Silverado with defendant
SHARIF in the front passenger’s seat. The same day, defendant SHARIF made
a $40 deposit to the same Reddy Catering VB2 Account using the issued debit
card.

      15.     Accordingly, there is probable cause to believe that defendants
SHARIF and DAR exercised dominion and control over the Reddy Catering VB2
Accounts. Further, there is probable cause to believe that defendants SHARIF
and DAR deposited relatively small amounts into the Reddy Catering VB2
Accounts as described above, as a method to avoid detection from Victim Bank
2, and that they made these small deposits to create the appearance of legitimate
business activity, when, in fact, defendants SHARIF and DAR established the
accounts for the ultimate purpose of overdrawing them in furtherance of the
conspiracy.

      16.        Thereafter, from on or about November 18, 2019 to on or about
November 19, 2019, defendants SHARIF, DAR, and other coconspirators used
the Lahore Fashion Account described above to debit, through Merchant
Processor 2, substantial amounts from the Reddy Catering VB2 Accounts.
Specifically, financial records revealed that the Lahore Fashion Account debited
Reddy Catering VB2 Accounts approximately 98 times over that two-day period.
This caused the Reddy Catering VB2 Accounts to be overdrawn by approximately
$426,326.38. Significantly, as with the fraudulent transactions described in
Section III.A, above, the funds debited from the Reddy Catering VB2 Accounts
and credited to the Lahore Fashion account were ultimately deposited into the
SHARIF Account.


                                       8
   Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 9 of 19 PageID: 9




       17.    The investigation revealed that in a matter of days, defendants
SHARIF and DAR withdrew the funds from the SHARIF Account through ATMs,
bank tellers, and money orders, and that they charged amounts at various
commercial establishments. 5 During this same time period, the SHARIF Account
also issued approximately $200,000 in checks made payable to AD Catering,
LLC, another shell entity associated with the Criminal Organization that listed
defendant DAR as the account holder. Bank records revealed that most of these
checks were deposited into the AD Catering, LLC bank account.

      18.     There is probable cause to believe that these transactions
conducted by defendants DAR and SHARIF were fraudulent for the following
reasons: (1) defendants SHARIF and DAR controlled multiple accounts opened
using synthetic identities or held in the names of other individuals; (2) large
amounts of money were deposited and then withdrawn from the payee accounts
within a short period of time; (3) defendants SHARIF and DAR continued to
overdraw the subject accounts for hundreds of thousands of dollars; and (4)
fraudulent funds were ultimately deposited into accounts listing SHARIF or DAR
as the account holder.

      19. As a result of the fraudulent transactions described herein, the
Reddy Catering VB2 Accounts were overdrawn by hundreds of thousands of
dollars, resulting in a total loss to Victim Bank 2 of approximately $426,326.

   C. Example 3 – Accounts Held at Victim Bank 2 and Victim Bank 3
      Controlled by Defendant FAROOQ

      20.      In or around March 2020, law enforcement identified defendant
FAROOQ as a member of the Criminal Organization. There is probable cause to
believe that defendants DAR and FAROOQ used shell entities in furtherance of
the conspiracy, including but not limited to: (a) Syed Clothing, LLC (“Syed
Clothing”); (b) Mani Hookah Supplies, LLC (“Mani Hookah”); and (c) Michigan
Cellphone, LLC (“Michigan Cellphone”). As detailed below, the investigation has
revealed that these shell entities were controlled by defendants DAR and
FAROOQ. Moreover, the investigation has revealed that these shell entities
served no legitimate business purpose.

      21.      On or about December 23, 2019, at a branch of Victim Bank 3
located in or around Edison, New Jersey, two checking accounts were opened in
the name of Syed Clothing, with a purported location in Westville, New Jersey,
with “Account Holder-1,” listed as the signor, at the same address (hereafter,
“Syed Clothing NJ”). On or about January 9, 2020, at a branch of Victim Bank

5 On multiple occasions, bank security cameras captured SHARIF and DAR using the SHARIF

Account to execute transactions in furtherance of the Criminal Organization’s fraudulent
scheme.


                                           9
  Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 10 of 19 PageID: 10




3 located in or around Crossroads, Virginia, three additional checking accounts
were opened in the name of Syed Clothing, with a purported location in Reston,
Virginia, also with Account Holder-1 listed as the signor (“Syed Clothing VA”).
(The accounts for Syed Clothing NJ and Syed Clothing VA are collectively referred
to as the “Syed Clothing Accounts”).

       22.   On or about February 7, 2020, a business account named Mani
Hookah was opened at a branch of Victim Bank 2 located at Garden City,
Michigan (the “Mani Hookah Account”). Mani Hookah’s stated location was in
Garden City, Michigan, and listed two account signors, “Account Holder-2,”
residing in or around West Bloomfield, Michigan, and defendant FAROOQ,
residing in or around Dearborn, Michigan. The account opening paperwork for
the Mani Hookah Account listed defendant FAROOQ’s purported address as a
residence that the investigation revealed to be defendant DAR’s residence (the
“DAR Residence”). The investigation also revealed that Account Holder-2
traveled to Pakistan from the United States in or about February 2020 and has
not returned.

       23.    On or about February 18, 2020, a business account of Victim Bank
2 named Michigan Cellphone, LLC (the “Michigan Cellphone Account”) was
opened with a listed address as the DAR Residence. The account paperwork
listed defendant FAROOQ as the account signor residing at the same address.
In light of defendant FAROOQ’s control over them, the Michigan Cellphone
Account and the Mani Hookah Account are referred to collectively as the
“FAROOQ Accounts”).

       24.      From on or about March 31, 2020 through on or about April 3,
2020, approximately $26,330 was wired into the Syed Clothing Accounts from
multiple shell entities associated with the Criminal Organization, including the
Mani Hookah Account (one of the FAROOQ Accounts controlled by defendant
FAROOQ). Bank records revealed that aside from small initial deposits, all of
the funds in the Syed Clothing Accounts originated from other shell entities
associated with the Criminal Organization. Particularly in light of the fraudulent
activities of the Criminal Organization’s shell entities, this is highly suspicious
and inconsistent with normal business practice.

      25. Between on or about March 31, 2020 and on or about April 10,
2020, approximately $38,280 was wired from the Syed Clothing Accounts to
multiple shell entities, including the Michigan Cellphone Account (one of the
FAROOQ Accounts controlled by defendant FAROOQ). During the same time,
the Syed Clothing Accounts were fraudulently debited approximately 24 times
for amounts totaling approximately $68,723, and ultimately the Syed Clothing
Accounts were overdrawn by tens of thousands of dollars. Specifically, the debits
originated from the FAROOQ Accounts (the Michigan Cellphone and Mani
Hookah Accounts controlled by defendant FAROOQ), and AD Catering, LLC. The

                                        10
     Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 11 of 19 PageID: 11




investigation revealed that these transactions were not the result of actual
services rendered or goods provided, but were instead the product of sham,
fraudulent transactions by associated entities linked to the Criminal
Organization.

       26. For instance, between on or about April 2, 2020 and April 9, 2020,
the Syed Clothing Accounts were debited by the FAROOQ Accounts multiple
times. Immediately after these transactions, FAROOQ and other members of
the Criminal Organization began withdrawing funds from the accounts belonging
to the shell entities, including the FAROOQ Accounts. As just two examples:

            a.    On or about April 3, 2020, Victim Bank 2 security cameras
captured defendant FAROOQ using the debit cards associated with the FAROOQ
Accounts at a branch located in or around Dearborn Heights, Michigan. On that
date, defendant FAROOQ withdrew approximately $3,000.

            b.    On or about April 14, 2020, Victim Bank 2 security cameras
captured defendant FAROOQ using the debit cards associated with the FAROOQ
Accounts at a branch located in or around Dearborn Heights, Michigan. On that
date, FAROOQ withdrew approximately $5,000.

      27.     Based on the Criminal Organization’s fraudulent transactions
during this time period, Victim Bank 3 lost a total of approximately $53,827.

      D. Example 4 – Account Held at Victim Bank 4 Controlled by Defendant
         MAJID.

       28.     In or around December 2019, law enforcement identified defendant
MAJID as a member of the Criminal Organization. The investigation revealed
that defendant MAJID utilized shell companies incorporated in New Jersey and
elsewhere to issue checks payable to other shell companies. The investigation
also revealed that defendant MAJID and others knew that the accounts had
insufficient funds and overdrew the accounts to take advantage of the temporary
funds credited to the payee accounts. Set forth below are illustrative examples
that demonstrate defendant MAJID’s involvement in the Criminal Organization’s
fraudulent activities.

       29.    On or about October 9, 2019, the business accounts in the names
of Zizer Apparels, Inc. and Haveli Catering, Inc. (hereafter, the “Bhatti Accounts”)
were opened through an international-based bank with a local branch located in
or around Iselin, New Jersey, under the name Sajid S. Bhatti. 6



6   The investigation revealed that Sajid S. Bhatti is a synthetic identity.


                                                  11
  Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 12 of 19 PageID: 12




       30. The investigation revealed that the Bhatti Accounts: (1) were opened
with a synthetic identity; (2) issued approximately 23 checks totaling
approximately $203,581 within a week of being opened; (3) did not have
sufficient funds to cover the payable amounts of the checks at that time; and (4)
issued checks payable to shell companies associated with the Criminal
Organization. There is probable cause to believe that the Bhatti Accounts (Zizer
Apparels, Inc. and Haveli Catering, Inc.) were opened in the name of these shell
companies associated with the Criminal Organization, which have no legitimate
purpose.

       31. Based on financial records and the investigation to date, there is
probable cause to believe that defendant MAJID fraudulently presented checks
drawn on the Bhatti Accounts knowing that the Bhatti Accounts did not have
the funds to cover the payable amounts of the checks. Specifically, between on
or about October 9, 2019 and on or about October 16, 2019, the Bhatti Accounts
made checks payable to multiple entities, including, but not limited to Crummi,
Inc., Single Bite Catering, MS Car Repair, and Shama Catering, all shell entities
associated with the Criminal Organization.

      32. There is probable cause to believe that the accounts opened at
Victim Bank 4 in the names of Crummi, Inc. and Single Bite Catering were
controlled by defendant MAJID (hereafter, the “MAJID Accounts”).             The
investigation revealed that defendant MAJID controlled the MAJID Accounts.
Specifically: (1) the MAJID Accounts listed defendant MAJID’s residential
address as the place of business for the associated companies; and (2) defendant
MAJID was captured on Victim Bank 4 security cameras withdrawing funds
from the MAJID Accounts immediately after they had been credited.

      33. Specific examples of defendant MAJID’s control over the MAJID
Accounts and his withdrawal of funds fraudulently credited to those accounts
are set forth below:

           a.    On or about October 11, 2019, a Victim Bank 4 ATM security
camera captured defendant MAJID using debit cards associated with the MAJID
Accounts at a branch located in Woodbridge, New Jersey. On that date,
defendant MAJID withdrew approximately $240.

            b.    On or about October 12, 2019, Victim Bank 4 ATM security
camera captured defendant MAJID using debit cards associated with the MAJID
Accounts at a branch located in Somerville, New Jersey. On that date, defendant
MAJID deposited a check issued from the Bhatti Accounts in the amount of
approximately $8,944. Notably, bank security camera also captured defendant
ARIF in the front passenger seat of MAJID’s known vehicle.




                                       12
  Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 13 of 19 PageID: 13




      34.   On that same date, in the same branch location, Victim Bank 4 ATM
security camera captured defendant MAJID driving his known vehicle and
defendant ARIF as his passenger. At that time, defendant MAJID deposited two
checks issued from the Bhatti Accounts in the amount of approximately
$8,699.47 and $7,994.23, respectively, into the MAJID Accounts.

       35. As a result of the fraudulent transactions described herein, the
BHATTI Accounts were overdrawn by hundreds of thousands of dollars, resulting
in a total loss to Victim Bank 4 of approximately $338,390.

IV.   FRAUDULENT REFUND CREDIT TRANSACTIONS

     36.    During the investigation, law enforcement identified defendants
ARIF, ABBAS, MAJID, AYAZ, and others as members of the Criminal
Organization who utilized shell companies incorporated in New Jersey and
elsewhere to defraud financial institutions through a fraudulent refund credit
scheme in furtherance of the conspiracy.

       37. In the refund credit scheme executed in furtherance of the
conspiracy, members of the Criminal Organization, including defendants ARIF,
ABBAS, MAJID, and AYAZ caused merchant accounts established for shell
entities to transfer money to other accounts as part of purported refunds for
goods purchased or services provided. These refund credit transactions, as
relevant to this criminal complaint, allowed a purported merchant account to
give the appearance of a legitimate refund credit to another shell entity, but
without any intention of actually transferring the funds. To execute a refund
credit transaction, the refunding merchant must complete a two-step process.
First, the merchant must “authorize” the refund credit into the intended credited
account. The authorization will show the funds as “pending” status in the
credited account. Second, within two days of authorization, the merchant must
“post,” or actually transfer, the refund credit amount into the credited account.
While the funds are in “pending” status, they are made available for withdrawal
from the credited account.

       38. The investigation revealed that members of the Criminal Organization,
including defendants ARIF, ABBAS, MAJID, and AYAZ caused shell entities to
authorize fraudulent refund credits to bank accounts for other shell entities;
however, a review of relevant bank records revealed that there had been no prior
debits reflecting goods purchased or services rendered that would ever make a
refund necessary. Once the fraudulent refund credit transactions had been
initiated, members of the Criminal Organization would then withdrew funds from
the credited accounts while the refund credits were in “pending” status. Once
the withdrawals were made from the credited accounts, the refunding merchants
account would then cancel the authorizations, thus terminating the
transactions. As a result, the credited accounts were overdrawn because the
funds were never posted in the account. Accordingly, there is probable cause to
                                       13
     Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 14 of 19 PageID: 14




believe that the funds initially credited to the refunded account were non-
existent, sham transactions that served only to permit the coconspirators to
withdraw credited funds before victim banks could identify the fraudulent nature
of the transactions.

          A.     Example 5 – Accounts Held at Victim Bank 3 Controlled by
                 Defendants ARIF and MAJID.

     39.    The following are examples that demonstrate control of Victim
Bank 3 accounts by defendants ARIF and MAJID in furtherance of the
conspiracy, and their participation in the conspiracy’s fraudulent refund credit
scheme.

     40.    In or around October 2019 and November 2019, the following
business accounts were opened at a branch of Victim Bank 3 located in or
around Morristown, New Jersey, under the name Sajjad Hussain 7:

                 (i) Burger Slap;
                 (ii) Shalimar BBQ & Curry House (hereafter, “Shalimar BBQ”); and
                 (iii) SH Garden.

As detailed below, the investigation revealed that defendant ARIF controlled
these accounts (hereafter, the “ARIF Accounts”).

      41.   In or around November 19, 2019, the following business accounts
were opened at a Victim Bank 3 branch located in or around Wharton, New
Jersey under the name Shokat Ali 8:

                 (i) Pizak Pizza, Inc.; and
                 (ii) Fashium Apparels.

As detailed below, the investigation revealed that defendant MAJID controlled
these accounts (hereafter, the “MAJID Accounts II”).

      42. The investigation revealed that defendants ARIF and MAJID
controlled the ARIF Accounts and the MAJID Accounts II, respectively.
Specifically, on or about November 15, 2019, a Victim Bank 3 security camera
captured defendants ARIF and MAJID inside a branch located in or around
Morristown, New Jersey. The date and time stamp coincided with the date, time,
and place that the Shalimar BBQ and SH Garden accounts (two of the ARIF

7 The investigation revealed that Sajjad Hussain is a synthetic identity that defendant ARIF used

to open multiple bank accounts in furtherance of the conspiracy.

8   The investigation revealed that Shokat Ali is a synthetic identity.


                                                  14
  Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 15 of 19 PageID: 15




Accounts) were opened at that branch. Further investigation revealed that the
address listed for the ARIF Accounts was associated with defendant MAJID.

       43.     A review of financial records revealed that, between on or about
December 7, 2019 and on or about December 9, 2019, (1) the MAJID Accounts
II received fraudulent refund credits from a Shalimar BBQ merchant account
totaling approximately $30,000; and (2) the ARIF Accounts received fraudulent
refund credits from a Shalimar BBQ merchant account totaling approximately
$22,500.

       44.     The investigation revealed that these refunds were fraudulent and
not predicated on actual prior purchases, based on the following: (1) the ARIF
Accounts and MAJID Accounts II were opened with synthetic identities; and (2)
a review of bank records revealed that there were no corresponding credits to the
Shalimar BBQ account indicative of actual purchases or services. Accordingly,
there is probable cause to believe that the refund credits were fraudulent
because there were no prior transactions to refund.           Furthermore, law
enforcement’s review of financial records revealed that the fraudulent refunds
were immediately withdrawn upon being credited to the ARIF Accounts and
MAJID Accounts II while they remained in “pending” status.

      45.      Additional examples of defendant ARIF’s control over the ARIF
Accounts and his withdrawal of funds fraudulently refunded to those accounts
are set forth below:

           a.   On or about December 7, 2019, a Victim Bank 3 ATM security
camera captured defendant ARIF using debit cards associated with the ARIF
Accounts at a branch located in Woodbridge, New Jersey. On that date,
defendant ARIF withdrew approximately $2,400.

           b.    On or about December 8, 2019, a Victim Bank 3 ATM security
camera captured defendant ARIF using debit cards associated with the ARIF
Accounts at a branch located in Iselin, New Jersey. On that date, defendant
ARIF withdrew approximately $2,400.

           c.    On or about December 9, 2019, a Victim Bank 3 ATM security
camera captured defendant ARIF using debit cards associated with the ARIF
Accounts at a branch located in Iselin, New Jersey. On that date, defendant
ARIF withdrew approximately $2,400.

             d.      Between on or about December 7, 2019 and 9, 2019,
additional illicit funds were withdrawn via post office money order purchases
totaling approximately $6,163, and transactions were executed at a retail store
totaling approximately $5,829, from the ARIF Accounts. On or about December
7, 2019, a post office security camera located in Woodbridge, New Jersey,
captured defendant ARIF purchasing approximately $1,000 in money orders.
                                       15
  Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 16 of 19 PageID: 16




Victim Bank 3 records revealed that defendant ARIF also used one of the ARIF
Accounts (specifically, SH Garden) to purchase the money orders.

      46.     Additional examples of defendant MAJID’s control over the MAJID
Accounts II and his withdrawal of funds fraudulently credited to those accounts
are set forth below:

            a.   On or about December 7, 2019, Victim Bank 3 ATM security
cameras captured defendant MAJID using debit cards associated with the
MAJID Accounts II at branches located in Newark, New Jersey and Union, New
Jersey. On that date, defendant MAJID withdrew approximately $1,600 from
the MAJID Accounts II at each branch location.

               b.   Between on or about December 7, 2019 and on or about
December 9, 2019, additional funds were withdrawn from the MAJID Accounts
via post office money order purchases totaling approximately $10,013 and via
transactions at a retail store totaling approximately $15,358. Indeed, on or
about December 7, 2019, a post office security camera located in Garwood, New
Jersey, captured MAJID purchasing approximately $1,000 in money orders.
Victim Bank 3 records revealed that MAJID used one of the MAJID Accounts II
(specifically, Fashium Apparels) to purchase the money orders.

      47.    As a result of the fraudulent refunds credited to the ARIF Accounts
and the MAJID Accounts II in furtherance of the conspiracy and as described
above, Victim Bank 3 suffered losses of approximately $49,781.

      B.    Example 6 – Accounts Held at Victim Bank 3 Controlled by
            Defendants AYAZ and ABBAS.

       48.   During the investigation, law enforcement identified defendants
ABBAS and AYAZ as additional members of the Criminal Organization who
participated in both the fraudulent float transactions described in Section III,
above, and the fraudulent refund credit transactions described in this Section
IV. In furtherance of the conspiracy, defendants ABBAS and AYAZ fraudulently
used a voluminous amount of bank accounts opened at Victim Bank 3, examples
of which are described below.

        49.   On or about May 30, 2019, business accounts in the names Tandor
Grill, Inc. and Fashion Chirp were opened at a branch of Victim Bank 3 located
in or around Woodbridge, New Jersey, under the synthetic identity Sajjad
Hussain. As detailed herein, the investigation revealed that defendant ABBAS
controlled these accounts (hereafter, the “ABBAS Accounts”).

     50. On or about November 19, 2019 and November 27, 2019, business
accounts in the names of NR Landery Landscaping, Inc. and NR Hardware

                                      16
    Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 17 of 19 PageID: 17




Supplies and Tools, Inc., respectively, were opened at a branch of Victim Bank 3
located in Edison, New Jersey, under the synthetic identity Nadeem Raja. As
detailed herein, the investigation revealed that defendant AYAZ controlled these
accounts (hereafter, the “AYAZ Accounts”). 9

      51. Law enforcement’s review of bank records for the ABBAS Accounts
and the AYAZ Accounts revealed a substantial number of transactions between
and amongst each other, which were inconsistent with any legitimate
commercial or business activity. Instead, the banking activity between and
among the ABBAS Accounts and the AYAZ Accounts were consistent with
fraudulent refund credit transactions between the accounts, followed by prompt
withdrawals from the credited accounts before Victim Bank 3 could detect the
fraudulent nature of the transactions.

       52.      There is probable cause to believe that the ABBAS Accounts and
the AYAZ Accounts were shell companies created and were used in furtherance
of the conspiracy, and that they were controlled by defendants ABBAS and
AYAZ, respectively, for the following reasons: (1) the ABBAS Accounts and the
AYAZ Accounts were opened with synthetic identities; (2) defendants ABBAS and
AYAZ were not listed as authorized users for the accounts that they controlled
in fact; (3) the shell entities did not have bona fide places of business; (4) most
of the financial transactions in the ABBAS Accounts and the AYAZ Accounts
were with each other or with other shell entities associated with the Criminal
Organization; and (5) defendants ABBAS and AYAZ were captured on bank
security camera footage withdrawing funds from the ABBAS Accounts and the
AYAZ Accounts, respectively.

      53.    Between on or about October 26, 2019 through on or about October
29, 2019, the ABBAS Accounts received temporary refund credits, in the manner
described in Section IV.A, above, from other shell entities associated with the
Criminal Organization in the amount of approximately $37,725.

      54.   Examples of defendant ABBAS’s control over the ABBAS Accounts
and his withdrawal of funds fraudulently credited to those accounts are set forth
below:

            a.   On or about October 28, 2019, Victim Bank 3 security
cameras captured defendant ABBAS using the debit cards associated with the
ABBAS Accounts at a branch located in or around Iselin, New Jersey. On that
date, defendant ABBAS withdrew approximately $1,600 from the accounts.

           b.   On or about October 28, 2019, Victim Bank 3 security
cameras captured defendant ABBAS using the debit cards associated with the

9 Notably, on November 19, 2019, a Victim Bank 3 branch security camera captured an
individual believed to be ABBAS opening the NR Landscaping accounts.

                                           17
     Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 18 of 19 PageID: 18




ABBAS Accounts at a branch located in Edison, New Jersey. On that date,
defendant ABBAS withdrew an additional $1,600 from the accounts.

           c.    On or about October 29, 2019, Victim Bank 3 security
cameras captured defendant ABBAS using the debit cards associated with the
ABBAS Accounts located in Iselin, New Jersey. On that date, defendant ABBAS
withdrew approximately $1,000 from the accounts.

      55. As a result of the fraudulent refunds credited to the ABBAS
Accounts in furtherance of the conspiracy and as described above, Victim Bank
3 suffered losses of approximately $19,965.

      56. Between on or about December 7, 2019 through on or about
December 9, 2019, the AYAZ Accounts received temporary refund credits, in the
manner described in Section IV.A, above, from an account associated with
Shalimar BBQ (i.e., one of the ARIF Accounts) in the amount of approximately
$32,500. 10

      57. Examples of defendant AYAZ’s control over the AYAZ Accounts and
her withdrawal of funds fraudulently credited to those accounts are set forth
below:

            a.   On or about December 7, 2019, Victim Bank 3 security
cameras captured defendant AYAZ using the debit cards associated with the
AYAZ Accounts at a branch located in or around Bayside, New York. On that
date, defendant AYAZ withdrew approximately $4,200 from the accounts.

           b.   On or about December 8, 2019, Victim Bank 3 security
cameras captured defendant AYAZ using the debit cards associated with the
AYAZ Accounts at a branch located in Bayside, New York. On that date,
defendant AYAZ withdrew approximately $4,000 from the accounts.

           c.    On or about December 9, 2019, Victim Bank 3 security
cameras captured defendant AYAZ using the debit cards associated with the
AYAZ Accounts located in Bayside, New York. On that date, defendant AYAZ
withdrew approximately $8,000 from the accounts.

      58. As a result of the fraudulent refunds credited to the AYAZ
Accounts in furtherance of the conspiracy and as described above, Victim Bank
3 suffered losses of approximately $32,423.



10As noted above, around the same time, both the MAJID Accounts II and ARIF Accounts
received fraudulent refund credits from the Shalimar BBQ merchant account totaling
approximately $52,500.

                                           18
  Case 3:21-cr-00368-FLW Document 1 Filed 07/02/20 Page 19 of 19 PageID: 19




       59. For the reasons set forth in this Section IV, there is probable cause
to believe that the ARIF, MAJID, ABBAS, and AYAZ Accounts described above
were associated with shell companies with no legitimate business activities, and
were maintained and used by members of the Criminal Organization in
furtherance of the conspiracy. As set forth above, this belief is supported by the
following: (1) the use of synthetic identities by defendants ARIF, MAJID, and
others to open these accounts; (2) the same synthetic identity (Sajjad Hussain)
was listed as the account holder for both the ARIF Accounts and the ABBAS
Accounts; (3) the amount of refund credit or “charge backs” to the ARIF, MAJID,
ABBAS and AYAZ Accounts without any bank records showing corresponding
credits to the account of the refunding entity which would be indicative of a
legitimate purchase, resulting in a significant loss to most accounts; and (4) the
speed with which defendants ARIF, MAJID, ABBAS, and AYAZ withdrew the
fraudulent refund credits once they had been credited to the pertinent accounts.

V.    Losses to the Victim Banks

       60. As a direct result of the Criminal Organization’s fraudulent
activities, Victim Bank 1, Victim Bank 2, Victim Bank 3, and Victim Bank 4,
financial institutions whose deposits each were insured by the Federal Deposit
Insurance Corporation, suffered substantial financial losses totaling more than
$1,010,058.      In addition, merchant processors also suffered losses of
approximately $1,250,000 as a result of the conspiracy’s fraudulent scheme.




                                       19
